DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 7, 9, 10, 13, 14, 16, 19, and 21 have been amended. Claims 8, 12, 15, 17, and 20 have been cancelled. Claims 22-25 have been added. Claim rejection under U.S.C. 112(b) has been withdrawn. Claims 1-7, 9-11, 13-14, 16, 18-19, and 21-25 are currently pending. 

Response to Arguments

Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Swarbrick does not teach “a central router configurable to receive the set of data from the first node of the first programmable logic device and transfer the set of data to a second node of a second programmable logic device, wherein the central router is separate from and located between the first programmable logic device and the second programmable logic device” of claim 9, the Examiner respectfully disagrees. 

Swarbrick discloses a multi-SoC communication system (Fig. 2, 101-103, SoC) wherein each SoC contains a network-on-chip (NoC) which are interconnected with the NoC’s of the other SoC’s for data communications ([0025], “Each SoC 101, 102, 103 is an IC comprising a processing system 104, a network-on-chip (NoC) 106, a configuration interconnect 108, and one or more programmable logic regions 110”). Swarbrick further discloses that the NoC’s contain routing circuitry/logic (Fig. 3, 208) that transfer data between the different SoC’s ([0028], “FIG. 3 is a block diagram depicting the NoC 106 of a SoC… network 214 includes NoC packet switches 206 and routing 208 between the NoC packet switches 206.  Each NoC packet switch 206 performs switching of NoC packets”). While Applicant argues that Swarbrick’s routing circuitry/logic in Fig. 3, 208 is not a central router that receives data from the first SoC and transfers data to the second SoC, the central router has been remapped in the current Office Action (in light of the recently amended claims) to be SoC 102 of Figure 2 of Swarbrick, with the first programmable logic device and the second programmable logic device remapped to SoCs 101 and 103 of Figure 2 of Swarbrick, respectively. Since the claim limitations do not explicitly state what the central router is besides being between the first and second chips, the central router is being interpreted as an integrated chip that performs routing between two different chips, which SoC 102 of Swarbrick is capable of performing via the use of the NoC 106 within SoC 102 (Fig. 2, SoC 102 Located between SoCs 101 and 103; Paragraph [0039], “Routing 208 of the NoC 106 of SoC 101 is connected to routing 208 of the NoC 106 of SoC 102 via external connectors 802, and routing of the NoC 106 of SoC 102 is connected to routing 208 of the NoC 106 of SoC 103 via external connectors 802”). 

Applicant’s arguments with respect to claim(s) 1 & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swarbrick (US 2019/0363717).

Regarding claim 9, Swarbrick teaches a system for transferring data (Fig. 2, Receiving data from Processing System 104 or Programmable Logic Region 110, See Figure 4 for more detail; Paragraph 0027, NoC 106 includes end-to-end Quality-of-Service (QoS) features for controlling data-flows therein.  In examples, the NoC 106 first separates data-flows into designated traffic classes.  Data-flows in the same traffic class can either share or have independent virtual or physical transmission paths) between programmable logic devices (Fig. 2, Devices 101 and 103), comprising: a first programmable logic device (Fig. 2, 101, First SoC), comprising: a first portion associated with a first portion of programmable logic circuitry (Fig. 2, 104, Processing System & Fig. 7, 402, PMC part of Processing System 104) configurable to process a set of data (Paragraph 0046, the PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 103 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206f, 206e and corresponding routing 208, and the NSU 204b on the processing system 104 of the SoC 103); and first network on chip (NOC) circuitry (Fig. 2, 106, NoC of SoC 101) configurable to receive the set of data and transfer the set of data to a first node (Fig. 2, 110, Programmable Logic Region of SoC 101) of the first NOC circuitry (Paragraph 0025, the processing system 104 of each SoC 101, 102, 103 is connected to the programmable logic region(s) 110 through the NoC 106 and through the configuration interconnect 108); a central router (Fig. 2, 102, Central Router SoC) configurable to receive the set of data from the first node (Paragraph 0027, processing system 104, programmable logic regions 110, and/or other components of each SoC 101, 102, 103 can be selectively communicatively connected together via the NoC 106 of the respective SoC 101, 102, 103) of the first programmable logic device and transfer the set of data (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208) to a second node (Fig. 2, 110, Programmable Logic Region of SoC 103) a second programmable logic device (Fig. 2, 103, SoC; Paragraph 0028, the network 214 includes NoC packet switches 206 and routing 208 between the NoC packet switches 206.  Each NoC packet switch 206 performs switching of NoC packets), wherein the central router is separate from and located between the first programmable logic device and the second programmable logic device (Fig. 2, SoC 102 Located between SoCs 101 and 103; Paragraph 0039, Routing 208 of the NoC 106 of SoC 101 is connected to routing 208 of the NoC 106 of SoC 102 via external connectors 802, and routing of the NoC 106 of SoC 102 is connected to routing 208 of the NoC 106 of SoC 103 via external connectors 802); and the second programmable logic device, comprising: second NOC circuitry (Fig. 2, 106, NoC of 103) configured to: receive the set of data via the first node and a second node of the second NOC circuitry (Fig. 2, NoC of 102 and 103 communicating with each other through routing and switching); and transfer the first set of data to a second portion of the second programmable logic device associated with a second portion of programmable logic circuitry (Fig. 2, 104, Processing System of 103; Paragraph 0027, processing system 104, programmable logic regions 110, and/or other components of each SoC 101, 102, 103 can be selectively communicatively connected together via the NoC 106 of the respective SoC 101, 102, 103).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Gulati (US 2004/0037292).

Regarding claim 1, Swarbrick teaches an integrated circuit device (Fig. 2, SoC 102), comprising: a first network on chip (NOC) circuit (Fig. 2, 106, NoC; Paragraph 0025, Each SoC 101, 102, 103 is an IC comprising a processing system 104, a network-on-chip (NoC) 106) configured to: receive a set of data (Fig. 2, Receiving data from Processing System 104 or Programmable Logic Region 110, See Figure 4 for more detail; Paragraph 0027, NoC 106 includes end-to-end Quality-of-Service (QoS) features for controlling data-flows therein.  In examples, the NoC 106 first separates data-flows into designated traffic classes.  Data-flows in the same traffic class can either share or have independent virtual or physical transmission paths); and transfer the set of data to a first node of the first NOC circuit (Fig. 3 embodiment of Fig. 2, 106 NoC, 214, Routing and switches; Paragraph 0028, the network 214 includes NoC packet switches 206 and routing 208 between the NoC packet switches 206.  Each NoC packet switch 206 performs switching of NoC packets.  The NoC packet switches 206 are connected to each other and to the NMUs 202 and NSUs 204 through the routing 208 to implement a plurality of physical channels), wherein the first node is configured to transfer the set of data (Paragraph 0027, processing system 104, programmable logic regions 110, and/or other components of each SoC 101, 102, 103 can be selectively communicatively connected together via the NoC 106 of the respective SoC 101, 102, 103.  Further, the NoCs 106 of the SoCs 101, 102, 103 are communicatively connected, such as through external electrical connections on an interposer (e.g., interposer 70)) to a second NOC circuit (Fig. 2, NoC 106 of SoC 103) of an additional integrated circuit device (Fig. 2, 103, Second SoC) separate from the integrated circuit device (Fig. 2, 102, First SoC).
Swarbrick does not explicitly teach a first protocol translator configured to translate a first protocol at the first NOC to a second protocol associated with off-die communications. 
Gulati teaches wherein the first node (Fig. 3, Multiple Processor Device A & Fig. 4, Multiple Processor Device 40; Paragraph 0046, multiple processor device 40 may be an integrated circuit or it may be constructed from discrete components.  In either implementation, the multiple processor device 40 may be used as multiple processor device A-G in the processing systems illustrated in FIGS. 1-3) comprises a first protocol translator (Fig. 4, 54 & 56, Configurable Packet Base Interfaces) configurable to translate a first protocol associated with the first NOC circuit (Fig. 4, 51, Internal Bus Switch Network; Paragraph 0051, switching module 51 functions to direct data traffic, which may be in a generic format… generic format may include 8 byte data words or 16 byte data words formatted in accordance with a proprietary protocol… and/or in general, in accordance with any packet-switched protocol or circuit-switched protocol) into a second protocol associated with one or more interconnection resources (Fig. 3, Multiple Processor Devices External to Multiple Processor Device A) configurable for off-die communication (Paragraph 0053, configurable packet-based interface 54 or 56 may convert received HT or SPI packets into the generic format packets or data words for processing within the multiple processor device 40). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Gulati and include a protocol translator for chip-to-chip (i.e. off-die) protocol translation.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transmission of data through the use of multiple types of network protocols, thus enabling each die to interface with a wider range of devices using legacy protocols while overcoming bandwidth and latency limitations (See Gulati: Paragraphs 0014 & 0035).

Regarding claim 2, Swarbrick in view of Gulati teaches the device of claim 1. Swarbrick further teaches wherein a portion of the integrated circuit device (Fig. 2, 104, Processing System) is associated with a first portion of programmable logic circuitry (Fig. 7, 402, PMC; Paragraph 0033, a platform management controller (PMC) 402, which as show in subsequent examples, further resides in the processing system 104 of the SoC 101, 102, 103) configured to process the set of data (Paragraph 0046, With this portion of the address map, the PMCs 402 of the SoCs 101, 102, 103 can communicate with each other by including the chip identification (e.g., `00`, `01`, and `10`) in the memory-mapped packet to be communicated via the interconnected NoCs 106.  The NoC packet switches 206a-f can route the packets according to the chip identification, as described above). 

Regarding claim 6, Swarbrick in view of Gulati teaches the device of claim 1. Swarbrick further teaches wherein a second node is associated with an input/output port of the second NOC circuit (Fig. 2, Processing System 104 of SOC 103 connected with I/O Port of NOC 106 of SOC 103). 

Regarding claim 22, Swarbrick in view of Gulati teaches the device of claim 1. Swarbrick further teaches a third NOC circuit (Fig. 2, SoC 101). Swarbrick does not explicitly teach wherein the first protocol translator of the first node is configurable to translate the second protocol associated with the one or more interconnection resources into a third protocol associated with a third NOC circuit.
Gulati teaches wherein the first protocol translator of the first node is configurable to translate the second protocol associated with the one or more interconnection resources into a third protocol associated with a third NOC circuit (Fig. 4, Configurable Packet Based Interface 54 Receives High-Speed Protocol, Translates to Generic Protocol, and Translates from Generic Protocol Back to a Different High-Speed Protocol; Paragraph 0057, configurable packet-based interface 54 or 56 receives the high-speed communication protocol formatted stream of data… packet manager 52, node controller 50 and/or processing unit 42-44 causes the switching module 51 to provide the packet to one of the other configurable packet-based interfaces 54 or 56 for forwarding to another multiple processor device in the processing system).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Gulati and include a protocol translator for chip-to-chip (i.e. off-die) protocol translation.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transmission of data through the use of multiple types of network protocols, thus enabling each die to interface with a wider range of devices using legacy protocols while overcoming bandwidth and latency limitations (See Gulati: Paragraphs 0014 & 0035).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Gulati (US 2004/0037292) and further in view of Jones (US 6,757,759).

Regarding claim 3, Swarbrick in view of Gulati teaches the device of claim 1. Swarbrick further teaches wherein the set of data is associated with a communication packet comprising a second location indicative of a second portion of the additional integrated circuit device (Paragraph 0046, Each PMC 402 has a dedicated portion of the address map of the NoC 106.  With this portion of the address map, the PMCs 402 of the SoCs 101, 102, 103 can communicate with each other by including the chip identification (e.g., `00`, `01`, and `10`) in the memory-mapped packet to be communicated via the interconnected NoCs 106).
Swarbrick teaches the data having an address indicating a location on the second integrated circuit chip. Swarbrick does not explicitly teach the data having an address indicative of a location on the first integrated circuit device. 
Jones teaches wherein first set of data is associated with a communication packet comprising a first location indicative of a first portion of the integrated circuit device (Fig. 6, Packet Source Field; Col. 8, Lines 33-40, Destination field is a one byte field used to route the packet to the target subsystem or module connected to the P link 15.  For request packets it is the most significant byte of the address to be accessed.  For a response packet it identifies the subsystem which issued the request.  The source field is a one byte field which is used as a return address for a response packet).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Jones and include a source address in the first data sent to the second chip of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to respond to the source of the memory request of Swarbrick, thus allowing read/write requests to be fulfilled and acknowledgement of request completion can be enabled (See Jones: Col. 8, Lines 33-40).

Regarding claim 4, the combination of Swarbrick/Gulati/Jones teaches the device of claim 3. Swarbrick further teaches wherein the second portion of the additional integrated circuit device is associated with a function block configured to process the first set of data (Paragraph 0048, With the system configuration data communicated to the individual PMCs 402 of the SoCs 101, 102, 103, the NoC 106 can be quiesced locally, and the PMCs 402 on each SoC 101, 102, 103 can further configure components, including the local NoC 106, for system-level operations) after being processed by the integrated circuit device (Paragraph 0047, SoC 101 can implement any IO interface and other IP to enable the PMC 402 to access the system configuration data from the memory… The PMC 402 of the SoC 101 can then communicate this system configuration data to the PMCs 402 of the slave SoCs 102, 103 via the interconnected NoCs 106 (e.g., with the configured NoC packet switches 206a-f)).

Regarding claim 5, the combination of Swarbrick/Gulati/Jones teaches the device of claim 3. Swarbrick further teaches wherein the communication packet comprises data regarding a plurality of nodes (Paragraph 0043, chip identification can be appended to addresses of the memory-mapped packets, and the NoC packet switch 206b can direct packets based on the chip identification) associated with the first NOC circuit and the second NOC circuit that the first set of data is routed through (Paragraph 0043, PMC 402 of the SoC 101 can determine addresses of register blocks 212 of the NoC packet switch 206a, 206b for programming routing tables of the NoC packet switch 206a, 206b based on the identification data that was read… routing tables of the NoC packet switch 206b can direct memory-mapped packets through different sides of the NoC packet switch 206b based on an address in the respective memory-mapped packet).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Gulati (US 2004/0037292) and further in view of Zheng (US 2015/0248371).

Regarding claim 7, Swarbrick in view of Gulati teaches the device of claim 6. Swarbrick further teaches the second node associated with the second NOC circuit (Fig. 2, SoC 103). Swarbrick does not explicitly teach a second protocol translator on the second node that translates the first protocol into a second protocol associated with the second NOC circuit.
Zheng teaches a second protocol translator (Fig. 2, 99, Protocol Conversion Module) of the second node (Fig. 2, 70, Second SoC) configurable to translate the first protocol associated with the input/output port (Fig. 2, 72, First SoC with HB Protocol) into the second protocol associated with the second NOC circuit (Paragraph 0028, Each of the intra-chip HB adaptors 76, 78, 80 may include non-HB and HB interfaces (example interfaces 92, 94, 96, 98 are shown), a protocol conversion module (an example protocol conversion module 99… Paragraph 0032, protocol conversion module 99 converts information received according to one or more of the non-HB protocols to information in a format that is according to the HB protocol).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Zheng and include a protocol conversion circuit within the second SoC that receives packets in a first protocol associated with a first SoC and translate the packets to an internal second protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of including protocol conversion circuitry within the second chip, thus allowing heterogeneous modules using differing protocols to be efficiently located in the SoC which enables efficient data transfer (See Paragraphs 0021-0023).

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Horton (US 2007/0143578).

Regarding claim 10, Swarbrick teaches the system of claim 9. Swarbrick does not explicitly teach a string of virtual functions corresponding to the first function block and to the second function block. 
Horton teaches wherein the first portion of programmable logic circuitry is configurable to process the set of data according to a string of virtual functions (Paragraph 0031, the architecture comprises a plurality of processing and/or logic elements 101(also known as Virtual Function Blocks or VFBs, and hereinafter referred to as VFBs) configured to be interconnected) that defines an order in which the set of data is to be processed (Fig. 1, Virtual Function; Paragraph 0040, long distance messenger ports are similarly connected between adjacent VFBs, but contain additional addressing information that is used and manipulated by each VFB to construct a path spanning multiple VFBs), wherein the string of virtual functions comprises a first virtual function identifier (Paragraph 0041, long distance messenger ports are connected between adjacent VFBs, and contain additional addressing information that is used and manipulated by each VFB to construct a path spanning multiple VFBs) associated with the first portion of programmable logic circuitry (Fig. 1 First VFB and Fig. 2 Individual VFB) and a second virtual function identifier associated with the second portion of programmable logic circuitry (Fig. 1, Second VFB; Paragraph 0180, individual blocks or "tiles", placed together in an array such as in a multi-chip module (MCM)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Horton and include a virtual function processing pipeline for the multi-chip system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to quickly and easily lay out an array of homogenous and/or heterogeneous functions in a pipeline processing system (See Horton: Paragraphs 0004 & 0005).

Regarding claim 11, Swarbrick in view of Horton teaches the system of claim 10. Swarbrick teaches a first location of the first function block on the first programmable logic device (Fig. 2, 104, Processing System & Fig. 7, 402, PMC part of Processing System 104). Swarbrick does not teach an identifier associated with the first location on the first device. 
Horton teaches wherein the first virtual function identifier is associated with a first identifier indicative of a first location of the first portion of programmable logic circuitry on the first programmable logic device (Fig. 6, Address; Paragraph 0104, as the message request is moved nearer its destination through a VFB, its address offsets are adjusted appropriately so that upon arriving at the desired destination within the array of VFBs).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Horton and include a virtual function processing pipeline for the multi-chip system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to quickly and easily lay out an array of homogenous and/or heterogeneous functions in a pipeline processing system (See Horton: Paragraphs 0004 & 0005).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Lee (US 2012/0147567).

Regarding claim 13, Swarbrick teaches the system of claim 9. Swarbrick further teaches a programmable logic device (Fig. 2, SoC) comprising: a portion associated with a portion of programmable logic circuitry configured to process the first set of data (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208); and NOC circuitry (Fig. 2, 106 NoC and Figure 3, 106 NoC) comprising a node (Fig. 2, 110, Programmable Logic Region) configured to receive the first set of data and transfer the first set of data to the portion of the programmable logic circuitry (Paragraph 0027, processing system 104, programmable logic regions 110, and/or other components of each SoC 101, 102, 103 can be selectively communicatively connected together via the NoC 106 of the respective SoC 101, 102, 103). Swarbrick does not explicitly teach a third programmable logic device; and a third NOC circuitry comprising a third node configured to receive the set of data from the central router. 
Lee teaches a third programmable logic device (Fig. 2, 26A, Processor Die) comprising: a third portion associated with a third portion of the third programmable logic device (Paragraph 0015, Functional elements 26 may include a processor chip(s) 26A, which may also be a system-on-chip (SoC) (referred to as processor/SoC 26A hereinafter)) configured to process the first set of data (Fig. 2, 26B Data); and third NOC circuitry comprising a third node configured to receive the set of data (Paragraph 0016, processor/SoC 26A, there may be one, two, four, or even more processors.  The buses (not shown) in processor/SoC 26A may have a single layer or multiple layers) from the central router (Fig. 2, 24, Central Router) and transfer the set of data to the third portion of the programmable logic circuitry (Paragraph 0017, Networking die 24 includes a plurality of switches/routers 32, which are configured to receive data packets 36 from each other, and/or from network interface units 34).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Lee and include a third programmable logic device with a third NoC. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of allowing the use of multiple SoCs with differing functionality (See Lee: Paragraph 0015), thus improving the processing capabilities of the multi-chip system to be capable of heterogeneous processing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Lee (US 2012/0147567) and further in view of Horton (US 2007/0143578).

Regarding claim 14, Swarbrick in view of Lee teaches the system of claim 13. Swarbrick teaches the central router is configurable to receive the set of data from the second programmable logic device and transfer the set of data to the node (Fig. 2, SoC 102 Central Router Transferring Data Between SoCs 101 and 103). Swarbrick does not teach a processing pipeline involving the three programmable logic devices. 
Horton teaches wherein the central router is configurable to receive the set of data from the second programmable logic device (Paragraph 0032, VFB includes one or more of the following components or any combination thereof: Central Processing Units (CPU), Arithmetic Logic Units (ALU); Memory Elements (MEM); Arbitrary Function Generators (ARB); State Machines; Digital Signal Processors (DSP); Analog Signal Processors (ASP); Programmable Logic Devices (PLD including Field Programmable Gate Array (FPGA)) after the second portion of the programmable logic circuitry has operated on (Paragraph 0154, in the case for some pipelined or systolic implementations of an algorithm) the set of data (Paragraph 0034, FIG. 1, the invention consists of a two-dimensional array (100) of processing elements, referred to as Virtual Function Blocks or VFBs (101), interconnected by message passing ports (102) that provide connections between adjacent VFBs one or more bi-directional paths) and transfer the set of data to the third node (Fig. 1, Data Transfer Between Processing Elements; Paragraph 0180, concepts and operation of the current invention can be extended to individual blocks or "tiles", placed together in an array such as in a multi-chip module (MCM)). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Horton and include a virtual function processing pipeline for the multi-chip system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to quickly and easily lay out an array of homogenous and/or heterogeneous functions in a pipeline processing system (See Horton: Paragraphs 0004 & 0005).

Claims 16, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Rabi (US 2016/0321094) and further in view of Hundley (US 2008/0244126).

Regarding claim 16, Swarbrick teaches a system for transferring data between programmable logic devices (Fig. 2, Receiving data from Processing System 104 or Programmable Logic Region 110, See Figure 4 for more detail; Paragraph 0027, NoC 106 includes end-to-end Quality-of-Service (QoS) features for controlling data-flows therein.  In examples, the NoC 106 first separates data-flows into designated traffic classes.  Data-flows in the same traffic class can either share or have independent virtual or physical transmission paths), comprising: a plurality of programmable logic devices (Fig. 2, SoC’s 101, 102, and 103), wherein respective programmable logic devices of the programmable logic devices comprise: at least one ASIC (Paragraph 0002, SoC is also an attractive alternative to fully customized chips, such as an application specific integrated circuit (ASIC)) that is configurable to process a set of data (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208, and the NSU 204a on the processing system 104 of the SoC 102); and to transfer the set of data between different one of the plurality of programmable logic devices (Fig. 2, 106; Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 103 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206f, 206e and corresponding routing 208).
Swarbrick teaches a programmable logic device being an ASIC. Swarbrick does not teach the programmable logic device is an accelerator. 
Rabi teaches wherein each of the programmable logic devices (Fig. 1, Servers with Programmable Logic Devices) comprises: at least one accelerator configured to process a set of data (Fig. 3, 366, Virtual Function Hardware Accelerator; Paragraph 0040, FIG. 3, software/firmware running on coprocessor 350 may also include… one or more virtual function hardware accelerator modules (sometimes referred to as virtual function hardware accelerator slices) 366); and network on chip (NOC) circuitry configured to receive the set of data from the at least one accelerator (Fig. 3, 356, Data Switching Circuit) and to transfer the set of data based at least in part on a virtual function identifier corresponding to the location of the at least one accelerator (Fig. 7, 700, VM Write Data; Paragraph 0052, FIG. 7, data descriptor 700 may assign for data having a first source address and a first destination address a first route identifier (i.e., ID-1), for data having a second source address and a second destination address a second route identifier (i.e., ID-2)); and a different one of the plurality of programmable logic devices (Paragraph 0031, FIG. 1, programmable integrated circuit 10 may have input/output circuitry 12 for driving signals off of device 10 and for receiving signals from other devices via input/output pins 14). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Rabi and include a hardware accelerator programmable logic device function in the system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the processing capabilities of the multi-chip system, thus ensuring high-performance communication and processing (See Rabi: Paragraphs 0025 & 0029).
Neither Swarbrick nor Rabi explicitly teach a second hardware accelerator on a different programmable logic device that processes the set of data from the first hardware accelerator on the first programmable logic device. 
Hundley teaches transfer the set of data based at least in part on a virtual function identifier corresponding to a location (Fig. 5A, Accelerator Identifiers; Paragraph 0060, FIG. 5A is a table illustrating an exemplary playlist 500 containing instructions for multiple accelerators to perform multiple operations on a block of data… Paragraph 0063, playlist 500 includes any number of accelerator fields 540 identifying accelerators) of the at least one accelerator of a different one of the plurality of programmable logic devices (Figs. 1 & 2, 130, Hardware Accelerators; Paragraph 0028, logic space consumed by the hardware accelerators 130 may be implemented in a variety of methods, including Field Programmable Gate Arrays (FPGAs), Application Specific Integrated Circuits (ASICs), and/or Full Custom Integrated Circuits).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Hundley and include a hardware accelerator data processing chains between hardware accelerators located on different chips. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of dividing the processing complexity through the use of specifically designed hardware accelerators with specialized functionality for data pipeline processing (See Hundley: Paragraph 0005), thus reducing the processing strain on any one chip via the use of multiple chips. 

Regarding claim 18, the combination of Swarbrick/Rabi/Hundley teaches the system of claim 16. Swarbrick further teaches wherein the plurality of programmable logic devices (Fig. 2, SoC’s 101-103) comprises a first programmable logic device (Fig. 2, 102, SoC) comprising a first ASIC and first NOC circuitry (Fig. 2, 106, NoC), wherein the first NOC circuitry comprises a first node (Fig. 8 Embodiment of Figure 2 showing switch node system, 206c, First Node) and a second node (Fig. 8, 206d), wherein the first node is configurable to receive the set of data from the first ASIC and transfer the set of data to the second node at least partially via the first NOC circuitry (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208, and the NSU 204a on the processing system 104 of the SoC 102), wherein the second node is configurable to cause the set of data to be transferred to a second programmable logic device of the plurality of programmable logic devices (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 103 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206f, 206e and corresponding routing 208, and the NSU 204b on the processing system 104 of the SoC 103). Swarbrick teaches an ASIC. Swarbrick does not explicitly teach an accelerator. 
Rabi teaches comprises a first programmable logic device comprising a first accelerator (Fig. 3, 366, Virtual Function Hardware Accelerator) and first NOC circuitry (Fig. 3, 356, Data Switching Circuitry), wherein the first node is configurable to receive the set of data from the first accelerator and transfer the set of data to the second node at least partially via the first NOC circuitry (Paragraph 0031, FIG. 1, programmable integrated circuit 10 may have input/output circuitry 12 for driving signals off of device 10 and for receiving signals from other devices via input/output pins 14). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Rabi and include a hardware accelerator programmable logic device function in the system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the processing capabilities of the multi-chip system, thus ensuring high-performance communication and processing (See Rabi: Paragraphs 0025 & 0029).

Regarding claim 25, the combination of Swarbrick/Rabi/Hundley teaches the system of claim 16. Swarbrick does not explicitly teach a virtual function identifier.
Rabi teaches wherein the virtual function identifier (Fig. 7, Source/Destination Addresses) is associated with a programmable logic device identifier (Fig. 1, Network Addresses for Different Servers; Paragraph 0002, servers, switches, and storage, network functions such as network address translation (NAT)… Paragraph 0058, third accelerator module may be configured to add an Ethernet header, cyclic redundancy check (CRC) bits, and other networking control bits to the decompressed data; i.e. third accelerator ID is associated with a network address).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Rabi and include a hardware accelerator programmable logic device function chaining identifier in the system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the pipeline processing capabilities of the multi-chip system, thus ensuring high-performance communication and processing (See Rabi: Paragraphs 0025 & 0029).
	Neither Swarbrick nor Rabi teach the virtual function identifier associated with different programmable logic devices.
Hundley teaches wherein the virtual function identifier is associated with a programmable logic device identifier (Fig. 5A, Accelerator Identifier; i.e. identity of the accelerator also corresponds with identity of a chip), wherein the programmable logic device identifier defines on which of the plurality of programmable logic devices (Paragraph 0033, minimal set of information that is required for synchronization typically includes: 1) the data location within the hardware domain) the at least one accelerator of the different one of the plurality of programmable logic devices is located (Paragraph 0028, logic space consumed by the hardware accelerators 130 may be implemented in a variety of methods, including Field Programmable Gate Arrays (FPGAs), Application Specific Integrated Circuits (ASICs), and/or Full Custom Integrated Circuits).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Hundley and include a hardware accelerator data processing chains between hardware accelerators located on different chips with identifiers corresponding to different accelerator chips. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of dividing the processing complexity through the use of specifically designed hardware accelerators with specialized functionality for data pipeline processing (See Hundley: Paragraph 0005), thus reducing the processing strain on any one chip via the use of multiple chips. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Rabi (US 2016/0321094) in view of Hundley (US 2008/0244126) and further in view of Rahman (US 2016/0163609).

Regarding claim 19, the combination of Swarbrick/Rabi/Hundley teaches the system of claim 18. Swarbrick teaches wherein the second node is associated with an input-out (Figure 8, 206d, I/O Switch). The combination of Swarbrick/Rabi/Hundley does not explicitly teach HSIO, OPIO, GPIO, or EMIBIO.
Rahman teaches wherein the second node is associated with a high-speed input-output (HSIO), an on-package input/output (OPIO), a general purpose input/output (GPIO), or an embedded multi-die interconnect bridge input/output (EMIBIO) (Fig. 1 & Fig. 6; Paragraph 0042, FIG. 6 shows another suitable arrangement in which test pins for each auxiliary CUT 202 can be ganged together with a set of general-purpose IO (GPIO) pins to minimize the lost pin count.  The GPIO pins (i.e., pins 600 and 602) may serve as GPIO pins for the main die 200). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Rahman and include GPIO interconnect pins on the SoC of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to use a commonly used and well-known interface GPIO pins, thus increasing communication performance and enabling higher density chip communications (See Rahman: Paragraph 0004).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Gulati (US 2004/0037292) and further in view of Rahman (US 2016/0163609).

Regarding claim 21, Swarbrick in view of Gulati teaches the device of claim 1. Swarbrick teaches wherein second node is associated with an input-out (Figure 8, 206d, I/O Switch). Swarbrick does not explicitly teach HSIO, OPIO, GPIO, or EMIBIO.
Rahman teaches wherein second node is associated with the one or more interconnection resources (Fig. 2, 202, External Daughter Chip with GPIO Pins; Paragraph 0027, auxiliary components 202 that communicate with the main die are sometimes referred to as "daughter" dies), wherein the one or more interconnection resource comprises a high-speed input-output (HSIO), an on-package input/output (OPIO), a general purpose input/output (GPIO), or an embedded multi-die interconnect bridge input/output (EMIBIO) (Fig. 1 & Fig. 6; Paragraph 0042, FIG. 6 shows another suitable arrangement in which test pins for each auxiliary CUT 202 can be ganged together with a set of general-purpose IO (GPIO) pins to minimize the lost pin count.  The GPIO pins (i.e., pins 600 and 602) may serve as GPIO pins for the main die 200). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Rahman and include GPIO interconnect pins on the SoC of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to use a commonly used and well-known interface GPIO pins, thus increasing communication performance and enabling higher density chip communications (See Rahman: Paragraph 0004).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Rabi (US 2016/0321094) in view of Hundley (US 2008/0244126) and further in view of Perego (US 2015/0106560).

Regarding claim 23, the combination of Swarbrick/Rabi/Hundley teaches the system of claim 16. Swarbrick does not explicitly teach a register configurable to be updated in response to the at least one accelerator processing the set of data.
Perego teaches a register configurable (Fig. 41, System 4100; Paragraph 0369, CPU 4112 may iteratively read semaphore 4123 in order to determine when (and if) processor 4121 has written semaphore 4123 to indicate a request for a resource… Paragraph 0371, memory allocated to indicate which processes are requesting the semaphore can be allocated in each processor 4121's memory space (e.g., could be one or more registers on processor 4121, memory dedicated to processor 4121, etc.)) to be updated in response to the at least one accelerator (Fig. 25A, Accelerator of Systems 2500 and 4100; Paragraph 0173, Processor 2521 may also be referred to as a… "accelerator"… Paragraph 0368, steps illustrated in FIG. 42 may be performed by one or more elements of system 100, system 700, system 1100, system 2500) processing the set of data (Paragraph 0370, CPU 4112 periodically reads from a set of memory/storage locations that are spread across modules 4120 (e.g., in memories 4122 and/or processor 4121, etc.)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Perego and include semaphore lock register that manages an accelerator processor use of data from a memory resource. 
One of ordinary skill in the art would be motivated to make the modifications in order to create barrier synchronization and lock regulation of memory resources during processing, thus ensuring multiple conflicting memory accesses are prevented (See Perego: Paragraph 0375). 

Allowable Subject Matter

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 24, none of the references cited either alone or in combination teaches comprising a semaphore system configurable to transfer the data to the at least one accelerator of the different one of the plurality of programmable logic devices based at least in part on the register.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0180170 to Huang discloses a neural network data processing pipeline with network resource virtualization. 
US PGPUB 2008/0244150 to Sharma discloses protocol conversion to an off-die protocol (See Fig. 2B & Paragraph 0045).  
US PGPUB 2017/0170153 to Khare discloses a central routing processor core between different chips (See Figure 3).
US PGPUB 2018/0004581 to Brown discloses a semaphore system that coordinates accessing a common resource between accelerator coprocessors. No mention of a data transfer between a first accelerator and a second accelerator is present. 
US Patent 10,409,626 to Chen discloses on-chip and off-chip accelerator registry identification. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184